DETAILED ACTION
The following is responsive to Applicant’s communications filed March 7, 2022.  Claims 1 and 11 are amended.  Claims 1–20 are allowed.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.  More particularly, the additional elements, including at least the steps for “maintaining … a threat library …”, “generating a composite risk model …”, and “selecting a model … and incorporating the model into the composite risk model …”, integrate the abstract idea into a practical application under Step 2A Prong Two because the additional elements apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.
As noted on page 5 of the Non-Final Office Action mailed December 7, 2021, when considered in view of the remaining claim elements, the prior art of record, either taken individually or in any combination, does not disclose the elements directed to “determining … from a set of possible assessment activities, a plurality of assessment activities to apply” and “selecting a control framework … and mapping the plurality of assessment activities …” for the same reasons as stated on page 27 of Applicant’s September 30, 2021 Remarks.  Accordingly, claims 1–20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623